EXHIBIT 10.2
TERM NOTE

     
 
  November 6, 2008
U.S. $1,522,400.00
  Oakwood, Georgia

     FOR VALUE RECEIVED, the undersigned, HOME FEDERAL HOLDINGS CORPORATION, a
Georgia corporation (“Borrower”), hereby promises to pay to the order of PEOPLES
STATE BANK OF COMMERCE, a bank organized under the laws of the State of
Tennessee (together with any subsequent holder hereof, called “Lender”), the
principal sum of ONE MILLION FIVE HUNDRED TWENTY-TWO THOUSAND FOUR HUNDRED AND
NO/100 DOLLARS ($1,522,400.00), or such lesser sum as may constitute the
principal balance of the Term Loan outstanding pursuant to the terms of the Loan
Agreement dated November 6, 2008, between Borrower and Lender (as amended or
restated from time to time, the “Loan Agreement”), on the date on which such
outstanding principal amounts become due and payable pursuant to Section 1.2 of
the Loan Agreement in strict accordance with the terms thereof. Borrower
likewise unconditionally promises to pay to Lender interest from and after the
date hereof on the principal amount of the Term Loan outstanding at such
interest rates, payable at such times and computed in such manner as are
specified in Sections 1.2 and 1.5 of the Loan Agreement, in strict accordance
with the terms thereof.
     This Term Note (this “Note”) is issued pursuant to, and is the Term Note
referred to in, the Loan Agreement. Capitalized terms used in this Note, unless
otherwise defined herein, shall have the meanings ascribed to such terms in the
Loan Agreement. Lender is and shall be entitled to all benefits and security of
the Loan Agreement and of all other Loan Documents.
     Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the Default Rate as and when provided in the Loan
Agreement. If this Note is collected by or through an attorney at law, then
Borrower shall be obligated to pay, in addition to the principal balance of and
accrued interest on this Note, all costs of collection, including, without
limitation, reasonable attorneys’ fees.
     In no contingency or event whatsoever, whether by reason of advancement of
the proceeds hereof or otherwise, shall the amount paid or agreed to be paid to
Lender for the use, forbearance or detention of money advanced under the Loan
Agreement exceed the highest lawful rate permissible under any law which a court
of competent jurisdiction may deem applicable hereto; and, in the event of any
such payment inadvertently paid by Borrower or inadvertently received by Lender,
such excess sum shall be, at Borrower’s option, returned to Borrower forthwith
or credited as a payment of principal, but shall not be applied to the payment
of interest. It is the intent hereof that Borrower not pay or contract to pay,
and that Lender not receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by Borrower
under applicable law.
     Time is of the essence of this Note. To the fullest extent permitted by
applicable law, Borrower, for itself and its legal representatives, successors
and assigns, expressly waives presentment, demand, protest, notice of dishonor,
notice of non-payment, notice of maturity, notice of protest, presentment for
the purpose of accelerating maturity, diligence in collection, and the benefit
of any exemption or insolvency laws.
     Wherever possible each provision of this Note shall be interpreted in such
a manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the

-1-



--------------------------------------------------------------------------------



 



part of Lender in the exercise of any right or remedy hereunder shall operate as
a waiver thereof, nor as acquiescence in any default, nor shall any single or
partial exercise by Lender of any right or remedy preclude any other right or
remedy. Borrower agrees that, without releasing or impairing Borrower’s
liability hereunder, Lender may at any time release any party primarily or
secondarily liable for the indebtedness evidenced by this Note.
     The rights of Lender and obligations of Borrower hereunder shall be
construed in accordance with and governed by the laws (without giving effect to
the conflict of law principles thereof) of the State of Georgia. This Note is
intended to take effect as an instrument under seal under Georgia law.
     IN WITNESS WHEREOF, Borrower has caused this Note to be executed under seal
and delivered by its duly authorized officers on the date first above written.

            HOME FEDERAL HOLDINGS CORPORATION
(“Borrower”)         

     
ATTEST:
         
By: /s/ Ricky D. Davis
  By: /s/ Clyde A. McArthur
 
   
Name: Ricky D. Davis
  Name: Clyde A. McArthur
Title: Secretary
  Title: President      

[CORPORATE SEAL]

-2-